Citation Nr: 1441444	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-22 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an extension of a temporary total rating beyond February 28, 2010, based on the need for convalescence following a December 2009 surgery associated with a service-connected cervical spine disability.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of a cervical spine injury prior to December 3, 2009 and from March 1, 2010 through July 28, 2011.

3.  Entitlement to a disability rating in excess of 30 percent for degenerative changes of the cervical spine, status-post laminectomy, from July 29, 2011 through August 30, 2012.

4.  Entitlement to a disability rating in excess of 20 percent for degenerative changes of the cervical spine, status-post laminectomy, from August 31, 2012.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1985, from January 7, 1991 to May 19, 1991, and from May 9, 1994 to September 19, 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In December 2008, the RO increased the Veteran's disability rating for his cervical spine disability to 20 percent, effective April 18, 2009.  

In a May 2010 rating decision, the RO granted a temporary total disability rating based on the need for convalescence for surgery on his cervical spine effective December 3, 2009, with a 20 percent disability rating again in effect as of March 1, 2010.

In a November 2012 rating decision, the RO increased with Veteran's disability rating for his cervical spine disability to 30 percent as of July 29, 2011, with a 20 percent disability rating again in effect as of August 31, 2012.
 
The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a disability rating in excess of 20 percent for degenerative changes of the cervical spine, status-post laminectomy, from August 31, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is a showing of severe postoperative residuals following December 2009 cervical spine surgery warranting a three-month extension from March 1, 2009 through May 31, 2010, but not beyond, of a previously assigned temporary total rating.

2.  The Veteran's cervical spine disability was not manifested by forward flexion of the cervical spine is 15 degrees or less or, favorable ankylosis of the entire cervical spine prior to December 3, 2009 or from March 1, 2010 through July 28, 2011.

3.  The Veteran's cervical spine disability was not manifested by unfavorable ankylosis of the entire cervical spine from July 29, 2011 through August 30, 2012.



CONCLUSIONs OF LAW

1.  The criteria for a three-month temporary total rating extension from March 1, 2009 through May 31, 2010, but not beyond, for convalescence from cervical spine surgery, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2013).

2.  The criteria for a disability rating in excess of 20 percent for the Veteran's cervical spine disability were not met prior to December 3, 2009 or from March 1, 2010 through July 28, 2011. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2013).

3.  The criteria for a disability rating in excess of 30 percent for the Veteran's cervical spine disability were not met from July 29, 2011 through August 30, 2012. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Letters dated in May and June 2008 informed the Veteran of what was needed to substantiate his claim, the information and evidence that the VA would collect, and the information and evidence that he would be responsible for providing to the VA. In addition, this letter met the notification requirements set out in Dingess, and the generic notification requirements still in effect under Vazquez.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).
	
Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Board finds that the VA examination in November 2008 is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Extension of total temporary rating beyond February 28, 2010

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a)(2) or (3) (e.g., where there are severe postoperative residuals), upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30(b).

A Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998). Furthermore, the term 'convalescence' does not necessarily entail in-home recovery.

As relevant here, the Court of Appeals for Veterans Claims has defined convalescence as 'the stage of recovery following an attack of disease, a surgical operation, or an injury.'  Felden, 11 Vet. App. at 430.  The Court also defined recovery as 'the act of regaining or returning toward a normal or healthy state.' Id.

The Veteran was granted a temporary total disability rating for convalescence from discectomy and fusion to the cervical spine on December 3, 2009.  The temporary total rating was granted in effect until February 28, 2010, with a 20 percent disability rating effective beginning March 1, 2010.  The Veteran has contended that he meets the criteria for an extension of this temporary total rating until a year after the surgery, or December 3, 2010.  

VA medical records show that the Veteran was seen in April and May 2010 with complaints of neck pain, inability to move, and overall tightness.  The examiner assessed decreased function associated with impaired neck mobility, muscle integrity and control, postural deformity and chronic pain associated with his cervical spine surgery.  The examiner also noted severe guarding and spasms.  

An April 2010 private medical records reflects that the Veteran's work required a great deal of neck range of motion, and that he was unable to work.

The Veteran submitted a letter dated in July 2011 from the private physician who performed the cervical spine surgery.  The physician noted that the Veteran had complications when he returned home after the surgery.  The Veteran was informed to wear his hard shell neck brace until he was instructed to change over to his soft shell neck brace.  He wore the hard shell neck brace for four months and, with his physician's instructions, began wearing his soft shell neck brace.  However, as the soft shell brace did not help, the private physician instructed the Veteran to use the hard shell brace again.  The physician noted that the Veteran was having difficulties holding his head up straight.  He stated that the Veteran was convalescent for six months, from December 3, 2009 to June 9, 2010.  The private physician released the Veteran in December 2010 as disabled.  

Based on this evidence, a three month extension of the temporary total convalescent rating is warranted, based on the evidence of record that the Veteran necessitated this time for convalescence from his surgery.  The Board is granting the extension in a three month long increment.  As such, the temporary total disability rating is extended through May 31, 2010.  

The Board finds that further extension of the Veteran's temporary total disability rating is not warranted as the evidence shows that the Veteran met the criteria for a 20 percent disability rating as of June 2010.

Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected cervical spine disorder is rated under the criteria for strain of the cervical spine under current Diagnostic Code 5237. 38 C.F.R. § 4.71a.  The Diagnostic Codes pertaining to disabilities of the spine are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine, which provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.

A 30 percent rating is warranted when forward flexion of the cervical spine is 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id.

Additionally, Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted. Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

VA regulations instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Rating in excess of 20 percent prior to December 3, 2009 and from June 10, 2010 through July 28, 2011

In order to meet the criteria for a higher disability rating for the Veteran's cervical spine disability, the evidence would need to reflect forward flexion of the cervical spine limited to 15 degrees or less or favorable ankylosis of the entire cervical spine.  In the alternative, if the evidence reflected that the Veteran had at least four weeks of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician, a higher disability rating would be warranted.

The Veteran was provided with a VA examination in November 2008.  The Veteran indicated that he had lost at least 30 days of work due to his disability.  He had pain every day that was severe and would last all day.  Forward flexion of the cervical spine was to 30 degrees, with pain.  The examiner noted that range of motion was not additionally limited by repetitive use.  Upon examination, the spine had spasm and tenderness.  X-ray of his cervical spine reflected a light narrowing of C5 and C6.  The diagnosis was minimal slight degenerative disc disease of the cervical spine with strain.

Private medical records in late June 2010 show that the Veteran's  forward flexion (with expected range of motion of 45 degrees) was limited by 50 percent-in other words, to 23 degrees.   

The Board finds that the Veteran's service-connected cervical spine disability does not meet the criteria for a higher disability rating for the period prior to December 3, 2009.  On examination, the Veteran's forward flexion was to 30 degrees.  The Board has considered the Deluca provisions; however, the Veteran did not have any additional limitation of motion after repetitive movement.  While it was noted that the Veteran had pain on motion, the evidence does not show that this pain limited his movement to less than 30 degrees of forward flexion.  Mitchell.  

Likewise, the Board finds that, based on the evidence of record, the Veteran's service-connected cervical spine disability does not warrant a higher evaluation for the period from June 10, 2010 to July 28, 2011.  The evidence during this time period does not reflect that the Veteran's forward flexion of the cervical spine was limited to 15 degrees or less.  

In addition, ankylosis of the entire cervical spine, favorable or unfavorable, has not been demonstrated. Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010). Here, although the Veteran has undergone a fusion of C4-C7, the remaining cervical spinal segments were not fused.  In addition, he has been able to perform movement of the cervical spine in all directions on all occasions when range of motion has been reported.  Thus, a rating in excess of 20 percent was not warranted on that basis, December 3, 2009 and from June 10, 2010 through July 28, 2011.

In addition, while the Veteran reported that he had missed at least 30 days of work due to his back disability, there is no evidence that this time period meets the criteria for incapacitating episodes as contemplated by the regulation.

As such, a higher disability rating for the Veteran's cervical spine disability is not warranted for the period prior to December 3, 2009 and from June 10, 2010 through July 28, 2011.  As the preponderance of evidence is against a higher rating during these periods, the benefit of the doubt doctrine is not for application.

Rating in excess of 30 percent from July 29, 2011 through August 30, 2012

In order to warrant a disability rating in excess of 30 percent, the evidence would need to show that the Veteran had unfavorable ankylosis of the entire cervical spine.  

The Board finds that the evidence did not reflect that the Veteran had unfavorable ankylosis in his entire cervical spine for the time period from July 29, 2011 through August 30, 2012.  A July 2011 private medical record from Pee Dee Orthopaedic shows that the Veteran had forward flexion of 13 degrees.  

As noted above, although the Veteran has undergone a fusion of C4-C7; however, the remaining cervical spinal segments were not fused.  Thus, a rating in excess of 30 percent was not warranted on that basis from July 29, 2011 through August 30, 2012.

In addition, there is no evidence that the Veteran has had over four weeks of incapacitating episodes, as contemplated by the regulation, during this time period.

As such, a higher disability rating for the Veteran's cervical spine disability is not warranted for the period from July 29, 2011 through August 30, 2012.  As the preponderance of evidence is against a higher rating during these periods, the benefit of the doubt doctrine is not for application.

Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected cervical spine disability is manifested by signs and symptoms such as pain and limitation of motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings based mainly on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the spine in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain and limitation of motion.  In short, there is nothing exceptional or unusual about the Veteran's cervical spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his cervical spine disability on its own, has caused him to miss work or has resulted in any hospitalizations that have not been accounted for by his current disability ratings.  The Board finds, therefore, that the Veteran's service-connected cervical spine disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A temporary total rating extension through May 31, 2010, but not beyond that date, is granted based on the need for convalescence following a December 2009 surgery associated with a service-connected cervical spine disability, subject to laws and regulations governing monetary awards.

A disability rating in excess of 20 percent for a cervical spine disability prior to December 3, 2009 and from March 1, 2010 through July 28, 2011 is denied.

A disability rating in excess of 30 percent for a cervical spine disability, from July 29, 2011 through August 30, 2012, is denied.


REMAND

The regulations for rating disabilities of the spine include directives to provide separate disability ratings for neurological abnormalities associated with service-connected spine disabilities.  38 C.F.R. § 4.71a.  The Board notes that in McLain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability for service connection purposes 'is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.' Therefore, if the Veteran has had neurological abnormalities associated with his service-connected cervical spine disability over the appeals period, these are eligible for service connection.  The evidence of record is unclear as to whether and to what extent the Veteran has had neurological abnormalities in his upper extremities due to his service-connected spine disability. On remand, the record of evidence should be reviewed by an examiner to determine if the Veteran has had radiculopathy in his upper extremities due to his service-connected cervical spine disability at any time over the appeals period. 

In addition, the most recent VA medical records in the claims file are from  October 2012.  The Board notes that the Veteran has been undergoing ongoing treatment for his cervical spine disability.  As such, current treatment records should be obtained with the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of treatment related to the neck or neurological symptoms from the VA since October 2012.

2.  The Veteran's claims file should be provided to a VA examiner to review the record and provide an opinion as to whether the Veteran has had neurological abnormalities in his upper extremities associated with his service-connected cervical spine disease at any point since April 18, 2008 and, if so, the severity of such abnormalities. 

If further examination or testing is needed, this should be undertaken. The examiner should provide a rationale for the opinion.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


